Title: From George Washington to John Hancock, 9 August 1777
From: Washington, George
To: Hancock, John



Sir
Camp near German Town [Pa.] Augt 9: 1777.

Inclosed you will be pleased to receive Copies of Two Letters & Other papers which just now came to hand by different Expresses. Genl Heath’s Letter of the 2d Instant seems to make the intelligence respecting the Fleet, which he had obtained before, vague—if not entirely ill founded. I have the Honor to be Sir Yr Most Obedt Servant

Go: Washington

